Title: To George Washington from Edward Newenham, 11 February 1794
From: Newenham, Edward
To: Washington, George


          
            Dear Sir
            Dublin [Ireland] 11th Feby 1794
          
          It is, in my mind, an Age since I had the Honor and the real pleasure of a Letter from
            you—on my part, nothing shall interrupt a Correspondence, that I so highly esteem, but
            my Dissolution, or your deeming me unworthy of it.
          The situation we are, & have been, in, for these three last years, in this Kingdom
            has partly altered my Line of public Conduct, particularily as the People had obtained
            those Laws for which I Struggled many years—the Place—the Pension—& Responsibility
            Bills; I found a Faction here (without the walls of Parliament) ready to reduce us to a
              Colony of France, & hoping to devide both the Landed &
            Commercial Property among themselves; Adoring true Liberty, I voted for Every Measure
            tending to that blessing for 42 years in & out of Parliament, but the System adopted
            by that Faction of an Agrarian Law, I could not accede to; they had proceeded nearly to
            a Crisis—of the Sword being Drawn & the Scabbard thrown away—but the Existing Laws,
            at length exerting themselves, Stop’d their Career—& to shew
            the Hypocrisy of Some of these Men, it need only be mention’d,
            that they were the bitterest Enemies to American Freedom; their Late audacious (though
            impotent) attempts in their public papers to traduce your Spirit & Memorable
              Proclamation, & to Villify the Characters of Mr: Jay &
            Mr: Jefferson, prove the badness of their heart, & their fixd Enmity to those
            Virtues that adorn you & your Friends; was it possible, I should have deemed them
            Pensioners of Duplain & Genet—as well might a Regiment of the Roman Pontiffs
            Soldiers attempt to take Giberalter by Storm, as That, Such Reptiles
            Should Succeed in attacking the Character of George Washington.
          According to present appearances the French are Every where Victorious—Toulon
            Evacuated—Alsace releived—Fort Louis blown up—The Toulon & Lyannois Armies gone to
            the Eastern Pyreneans must Subdue the Small force of the Spanish Dons—in the western
            Pyreneans they seem Victorious, & the Convention announce that Joudains Army is 3
            Times as Strong as York’s & Cobaugh—the Invasion of England is announced in all the
            Jacobin Speeches—the Plunder of Proud London’s Bank is beheld, as a matter of Course by
            the San’s Coulottes—they announce 170 sail of Transports ready to Bring over their
            Troopes; they declare that their fleet at Brest is 34 & our Channel Fleet, but 26
            sail of the Line; that their fleet will, at least, prevent ours from disturbing the
              Invasion.
          All is Suspence in this Country 5 English mails due—my hopes rest on the
            Re-inforcements that may arrive to the Allied Armies before they risk a General Action—I
            think Cobaugh, like Sir Wm Howe, has made a Chain of Posts of greater Extent than from the Delaware to Statin Island—but I
            hope they have not a Washington to take another Trenton—if they had, Cobaugh would be
              Burgoynd, & the Duke of York’s army forced to Embark or fly
            to Holland.
          our Parliament has been almost (5 members excepted) in Support of the present war—the
            best Freinds of Constitutional Liberty are of that Sentiment, but the Lower order of the
            People (in this as in every other Nation) wish for a Change, yet they being Papists
            abhor the Idea of the Destructions of Saints & Crosses—they wish for a Change, in
            order to get the Landed Property, & for this month past they
            have openly wished for the Landing of the French.
          My Agent, for 20 years, Mr Napper Tandy, has been accused of Sedition &
            Conspiracy—he is fled this Country & reported to be now in
            Philadelphia or Boston, but I do not beleve it, as I do not see his Name announced in
            your Papers—his Co-partner Mr Hamilton Rowan was convicted of sedition, & instead of
            Transportation is sentenced to £500 fine & 2 years Imprisonment—had our Laws been
            exerted to their Extent—he would have been transported—he is a Gentleman that I have the
            highest respect for, but I do not Entirely agree with him in politics—It is said that
              Mr Napper Tandy against whom Some Charges have been made on oath,
            is gone to America; he is an Intimate Freind of mine & my Estate Agent for many
            years; I have a great regard for him, but differ from him in the Line of Politics he now
              pursues.
          Every Question in our Parliament has hitherto gone unanimously, & it is probable
            there will be but one division of any Consequence during this Session & that on the
            Bill for the Reform of the Representation of the People; there are Errors in the present
            Representation, but at this Crisis, it would be imprudent to agitate a Question about
            which the best and most Virtuous & most Intelligent Men are devided.
          our winter has been uncommonly fine, only 3 Days frost & Snow; the Sun in Great
            Splendor almost half the Last 2 months; Vegitation very forward; Scarse any of the
            Winter fodder has been used; a Great Stock of Hay remaining, so that, if we have a
            tolerable Spring, it will fall to a Lower Price than it has been these ten years; the
            wheat is very high above Grownd, & the fruit Trees pushing forward at least 20 or 25
            Days Earlier than usual—Were we to have ten years Peace, we should rival many Nations in
            Wealth & prosperity, for the Land was improving to an amazing Degree, & our
            Manufactures getting forward & Trade encreasing.
          I have this moment read the Fœderal News Paper; Mr Genets audacious publications,
            demands punishment, & the Conclusion of his Letter to the Attorney General, Evinces
            a Resolution to Stir up Troubles in the united States, but the good Sence of the
            Americans will never be warped from their own happiness & Interest by French
              Finesse—After making Enquiries for near 3 Months, I find our
            worthy Freind, the Marquiss La Fayette is alive & well, but Still (most improperly)
            a Prisoner—My Letters, though sent open, are not allowed to be forwarded to him.
          It is reported, that the Duke of york is to return to England; in my mind, he was too
            young & too unexperinced to command Such an Army, & in such a situation, where Battles were weekly fought, & where
            long Experience only could secure Success; it is a matter of the last Importance to
            England, that the French should be Checqud in that Quarter, for if they defeat York
            & Cobough, they will overun Holland & Lower Germany; Jourdains Army is
            represented (as Double) to that of the Allies, besides the Reinforcements he Expects of
            15000 Men from the Mozelle; Jourdain has been a most Succesfull
            General, but he may Experience the fate of his Predecessors—The Jacobin Club may grow
            Jealous of him—denounce—Arrest—and Guilaitine him—As to the
            Spaniards, they have fought very poorly this war, & though they have made some
            Progress into Rousillon, I should imagine the Toulon
            Conquerers will Burgoyne them; with Every Sentiment of respect
            & Esteem, & most Sincere wishes for your health & Happiness I have to Remain
            My Dear Sir your most Faithfull & obliged Humble Sert
          
            Edward Newenham
          
          
            Lady Newenham, who is just recoved from a Severe Cold, joins me in best respects to
              Mrs Washington & your family.
          
        